                 Case 5:19-cv-04596-BLF Document 47 Filed 06/30/21 Page 1 of 4




 1   PENELOPE A. PREOVOLOS (CA SBN 87607)
     PPreovolos@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile: 415.268.7522
 5   SEAN P. GATES (CA SBN 186247)
     SGates@charislex.com
 6   CHARIS LEX P.C.
     301 N. Lake Ave., Suite 1100
 7   Pasadena, California 91101
     Telephone: 626.508.1717
 8   Facsimile: 626.508.1730
 9   Attorneys for Defendant TESLA, INC.
10
11                                   UNITED STATES DISTRICT COURT
12                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                            SAN JOSE DIVISION
14
15   DAVID RASMUSSEN, an individual, on                Case No.: 5:19-cv-04596-BLF
     behalf of himself and all others similarly
16   situated

17                   Plaintiffs,                       STIPULATION AND [PROPOSED] ORDER TO
                                                       CONTINUE STAY PENDING MEDIATION
18          v.

19   TESLA, INC., a Delaware corporation.

20                   Defendant.

21
22
23
24
25
26
27
28

                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
              Case 5:19-cv-04596-BLF Document 47 Filed 06/30/21 Page 2 of 4




 1          Plaintiff David Rasmussen (“Plaintiff”) and Defendant Tesla, Inc. (“Defendant”), through their
 2   undersigned counsel, hereby stipulate as follows:
 3          WHEREAS, on August 7, 2019, Plaintiff filed Class Action Complaint;
 4          WHEREAS, the parties had a mediation on July 24, 2020 with the Hon. Daniel Weinstein and
 5   Cathy Yanni of JAMS, Inc.;
 6          WHEREAS, this Court previously continued the stay of this litigation to facilitate the parties’
 7   continuing discussions (ECF No. 46);
 8          WHEREAS, the parties are continuing their discussions in good faith and require additional time
 9   to complete them;
10          WHEREAS, the parties desire to preserve the status quo and prevent the parties and the Court
11   from unnecessarily expending resources pending mediation;
12                 THEREFORE, subject to the approval of the Court, the parties agree and stipulate as
13          follows: The parties will report to the Court with an update on July 16, 2021. This matter shall
14          be stayed until that date, and all other case deadlines shall be vacated.
15
16          IT IS SO STIPULATED.
17
     Dated: June 30, 2021                  Respectfully submitted,
18
19                                                 By:     /s/ Sean P. Gates
                                                           Sean P. Gates
20
                                                           CHARIS LEX P.C.
21                                                         Attorneys for Defendant
                                                           TESLA, INC.
22
23   Dated: June 30, 2021                  Respectfully submitted,

24
                                                   By:     /s/ Nimish R. Desai
25                                                         Nimish R. Desai
26                                                         LIEFF CABRASER HEIMANN &
                                                           BERNSTEIN, LLP
27                                                         Attorneys for Plaintiff
                                                           DAVID RASMUSSEN
28

                                                   1
                 STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
              Case 5:19-cv-04596-BLF Document 47 Filed 06/30/21 Page 3 of 4




 1
 2                                               ECF ATTESTATION

 3          I, Sean Gates, am the ECF User whose ID and password are being used to file the foregoing

 4   STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING MEDIATION. In

 5   compliance with Local Rule 5-1, I hereby attest that Nimish Desai concurred in this filing.

 6
 7   Dated: June 30, 2021

 8                                                By:    /s/ Sean P. Gates
 9                                                       Sean P. Gates
                                                         CHARIS LEX P.C.
10                                                       Attorneys for Defendant
                                                         TESLA, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                 STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
               Case 5:19-cv-04596-BLF Document 47 Filed 06/30/21 Page 4 of 4




 1                                           [PROPOSED] ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED that the parties will report to the Court
 3   with an update on July 16, 2021. This matter shall be stayed until that date, and all other case deadlines
 4   shall be vacated.
 5
 6   Dated:

 7
 8
                                                              Honorable Beth L. Freeman
 9                                                      Judge of the United States District Court

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                  STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
